DETAILED ACTION
	This Office Action is responsive to the December 14, 2021 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the September 15, 2021 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Rejection. Support for the amendment is at Figs. 4 and 10 and [0084] of the PGPUB. 
Response to Arguments
Claim 1 was rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2016139586 to Takayuki. Claim 1 was additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014149933 to Minamigata. 
Applicant has argued that neither Takayuki nor Minamigata anticipate the amended claim language.  See Remarks, pages 8-9 regarding added technical features i-iii. This argument has been fully considered and is persuasive, therefore, the rejection has been withdrawn.  
New grounds of rejection are asserted below in view of the amended claim language. 
Drawings
Applicant has argued that Fig. 10 shows the limitation of a portion of the second cover member located between the two connecting pieces in a length direction of the electrode assembly is connected to the first cover member, recited in amended claim 1. Applicant’s arguments include an annotated Fig. 10 showing the location of the connection between a portion of the second cover member and the first cover member. The argument is persuasive, therefore the objection to the drawings has been withdrawn. 
Claim Rejections - 35 USC § 112(b)
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the feature of “the first cover member and the second cover member are configured to clamp a portion of each tab and the tab connection portion of each connecting piece respectively from a side away from the cap plate and a side close to the cap plate”. It is unclear from the claim language if the first cover member clamps the tab and the second cover member clamps the tab connection portion, or if the first cover member clamps both the tab and the tab connection portion from the side away from the cap plate and the second cover member clamps both the tab and the tab connection portion from the side close to the cap plate. 
For compact prosecution, the claim will be examined as if it requires that the first cover member clamps both the tab and the tab connection portion from the side away 
The feature of claim 1, “the first cover member clamps…” and “the second cover member clamps…” is ambiguous functional language as there is not a clear cut indication of the scope of the subject matter covered by the claim, the boundaries are not well-defined as the claim language only states a problem solved or result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.
As detailed in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
The language is simply a result obtained, wherein one of ordinary skill in the art would now know from the claim terms what structure(s) and/or structural requirements are encompassed by the claim such that there is not a clear cut indication of the scope of the subject matter covered by the claim. For example, would the cover members have to be fastened adhesively or otherwise to the tab and tab connection portion? Is it sufficient for the tab and tab connection portion to be covered by the first and second cover members, as described at [0084] of the PGPUB? A person of ordinary skill in the 
For compact prosecution, the limitation will be examined as if it requires that the tab and tab connection portion are positioned between the first cover member and second cover member, wherein the first cover member is positioned on the side away from the cap plate covering the tab and tab connection portion and the second cover member is positioned on the side close to the cap plate covering the tab and tab connection portion, as depicted in Figs. 4 and 10 and supported at [0084] of the PGPUB. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
Claims 1, 5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Minamigata (JP 2014149933) in view of Choi (US 20110076533 A1) and Lee (US 20190363316 A1). The citations of Minamigata below pertain to the English language translation of Minamigata provided by Applicant. 
	Regarding claim 1, Minamigata discloses a secondary battery (abstract), comprising an outer casing (Fig. 1, [0018], case 11), comprising a case (Fig. 1, [0018], case main body 12) and a cap assembly (Fig. 1, [0018], lid 13) connected to each other, the case is provided with an opening ([0018]), the cap assembly comprises a cap plate and an electrode terminal connected to the cap plate (Fig. 1, [0019], terminals 16, 17), wherein the cap plate is adapted to cover the opening ([0018]); an electrode assembly (Figs. 1, 3, 4, [0019], electrode assembly 14) accommodated in the case and 

    PNG
    media_image1.png
    389
    621
    media_image1.png
    Greyscale

Annotated Fig. 1 of Minamigata


    PNG
    media_image2.png
    388
    593
    media_image2.png
    Greyscale

Annotated Fig. 4 of Minamigata
Minamigata further discloses that the main body has a first surface facing the vent (Figs. 3, 4, [0029], upper surface 14a), and the insulating member comprises a main cover body (Fig. 4, [0029], upper surface covering portion 54), covering at least a portion of the first surface.
Minamigata further discloses that the vent is disposed on the cap plate (Figs. 1, 4, valve 18 on lid 13), and the electrode assembly comprises two tabs (Fig. 2, tabs 31, 32), each of which extends from the first surface toward the cap plate.
Minamigata further discloses that the first surface has a center line dividing the first surface into a first region and a second region disposed opposite to each other in a thickness direction of the electrode assembly, and the two tabs are disposed in the first 

    PNG
    media_image3.png
    477
    666
    media_image3.png
    Greyscale

Annotated Fig. 6 of Minamigata
Minamigata discloses that the main cover body comprises a cover member (insulating sheet 50, corresponding to a second cover member) and that the cover member is adapted to at least cover the first region (Fig. 4). Minamigata discloses that the cover member is secured onto the electrode assembly by interlocking convex and concave portions. (Fig. 6, [0033], convex portion 82, concave portion 81). 
Minamigata does not disclose a first cover member, wherein the first cover member is adapted to at least cover the second region.
In the same field of endeavor, Choi discloses an analogous art of a secondary battery with a case (Fig. 1, can 30), lid (Fig. 1, cap assembly 10), electrode assembly (electrode assembly 20), and insulation member (Fig. 1, [0017], [0037], fixing tape 40 
Choi further teaches that the fixing tape allows the electrode assembly to slide into the case smoothly, preventing the electrode assembly from being deformed ([0044]). Choi additionally teaches that the fixing tape has an adhesive force and prevents the electrode assembly from being unfastened ([0034]). Choi teaches that the fixing tape is attached to the electrode assembly, tabs, and the cap plate, which prevents vibration of the electrode assembly inside the can ([0033]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add the fixing tape (“first cover member”) taught by Choi to the secondary battery disclosed in Minamigata, underlying the insulating sheet (“second cover member”) of Minamigata, wherein the fixing tape is adapted to at least cover the second region, with a reasonable expectation that such an addition would securely fasten the electrode assembly adhesively and prevent vibration of the electrode assembly within the case. 
Minamigata further teaches connecting pieces (Figs. 3 and 4, [0027], conductive members 41 and 42, see annotated Fig. 3 of Minamigata for detail), and two connecting pieces in pairs are located between the cap plate and the electrode assembly (Figs. 3 and 4, [0027]), wherein each of the connecting pieces comprises a terminal connection portion connected to the electrode terminal ([0027], conductive member is joined to the electrode terminal) and a tab connection portion connected to the tab ([0027], conductive member is joined to the electrode tab). See annotated Fig. 3 of Minamigata.

    PNG
    media_image4.png
    491
    797
    media_image4.png
    Greyscale

Annotated Fig. 3 of Minamigata
Minamigata teaches that the second cover member is further adapted to cover a surface of the tab connection portion facing the cap plate (Fig. 4 of Minamigata, sheet 50 over conductive members 41 and 42). Minamigata does not teach a first cover member or that a portion of the second cover member located between the two connecting pieces in a length direction of the electrode assembly is connected to the first cover member.
Choi teaches a first cover member having an adhesive force (Choi [0034], fixing tape has an adhesive force). 
The modification of Minamigata as asserted above would result in an arrangement wherein a portion of the second cover member located between the two connecting pieces in a length direction of the electrode assembly (Fig. 4 of Minamigata, sheet 50) is connected to the first cover member (Choi [0034], fixing tape 40). The 

    PNG
    media_image5.png
    700
    665
    media_image5.png
    Greyscale

Annotated Fig. 2B of Choi

Minamigata  discloses that the second cover member is configured to clamp a portion of each tab and the tab connection portion from a side close to the cap plate (Fig. 4, insulating member overlies the tab and tab connection portion). Modified 
In the same field of endeavor, Lee discloses an analogous art of a secondary battery (title) with a case 30 enclosing electrode assembly 10, and a cap plate 40 with a vent hole 41 (Fig. 1, [0033, 0037]). Lee teaches two insulating members, an insulation sheet 70 positioned above a top insulator 20 (Fig. 5, [0047]). Lee further teaches that the top insulator 20 that is positioned on the first surface of an electrode assembly which is positioned below an electrode tab G12 and a tab connection portion (inner plate 511) on a side away from the cap plate (Fig. 5). Lee teaches that the top insulator insulates the electrode assembly from the electrode terminals ([0047]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify the first cover member of modified Minamigata to extend below the electrode tab and tab connection portion, as taught by Lee, with the predictable result that such an extension would allow the first cover member to insulate the electrode assembly from the electrode tab, tab connection portions, and terminals. The resulting battery would position each electrode tab and tab connection portion between the first cover member and second cover member, wherein the first cover member is positioned on the side away from the cap plate and the second cover member is positioned on the side close to the cap plate. 
Regarding claim 5, modified Minamigata as asserted with respect to claim 1 teaches that the second cover member (“insulating sheet” of Minamigata) is configured 
Regarding claim 7, modified Minamigata teaches that the tab comprises a fixing portion extending in the thickness direction (Minamigata, Fig. 6, [0023], tab 32) fixedly connected to the tab connection portion, and a bent portion connected between the fixing portion and the main body (Fig. 6, [0023], tab 32) and bent relative to the fixing portion. See annotated Fig. 6 of Minamigata. 
Minamigata does not teach a first cover member. Therefore, Minamigata also fails to teach a first, second, or third support portions, or the configuration of the support portions. 
Choi teaches that the first cover member comprises a first support portion, a second support portion, and a third support portion (see annotated Fig. 2B below, fixing tape 40); and in the height direction, the first support portion is disposed opposite to the fixing portion and adapted to cover a surface of the fixing portion facing away from the cap plate (Fig. 2B, fixing tape is curved), and is stacked and connected to the second cover member (Fig. 2B, straight and curved pieces of fixing tape are connected), the second support portion is adapted to cover the second region, and the third support portion is connected between the first support portion and the second support portion and adapted to cover a side of the bent portion close to the second region. See annotated Fig. 2B of Choi above.
Modified Minamigata as set forth above in claim 1 would result in the claimed structure, as the addition of the fixing tape of Choi teaches the first cover member, with a first, second, and third support portion, in the claimed arrangement. 
Regarding claim 8, Minamigata discloses that the insulating member further comprises a side connecting body (Figs. 3 and 4, [0028], surface covering portions 51, 52), wherein the main cover body is connected with the side connecting body on at least one side in the thickness direction, and the side connecting body is attached to a surface of the electrode assembly in the thickness direction ([0049]).
Regarding claim 9, Minamigata teaches a second cover member with a side connecting body on the side in the thickness direction, wherein the side connecting body is integrally formed with the second cover member (annotated Fig. 3 of Minamigata, [0028], surface covering portion 52). Minamigata does not teach a first cover member or a side body integrally formed with the first cover member. 
Choi teaches a first cover member with a side connecting body on the side in the thickness direction, wherein the side connecting body is integrally formed with the first cover member (annotated Fig. 2B of Choi, [0033], fixing tape 40). 
Modified Minamigata as asserted above regarding claim 1 would result in the claimed structure, wherein the main cover body is provided with one side connecting body on each side in the thickness direction, and one of the side connecting bodies is integrally formed with the first cover member (Choi, fixing tape), and the other of the side connecting bodies is integrally formed with the second cover member (Minamigata, insulating sheet), as the addition of the fixing tape of Choi to Minamigata provides the first cover member and integral side body.  
Regarding claim 10, Minamigata teaches the secondary battery wherein an electrode assembly corresponds to one main cover body (See annotated Fig. 4 of Minamigata). 

Lee teaches a plurality of electrode assemblies, (Fig. 5, electrode assemblies 10, [0033]), which are arranged in pairs and stacked in the thickness direction, wherein the second regions of the two electrode assemblies of the same pair are disposed adjacent to each other (Fig. 5). Lee also teaches that each of the electrode assemblies is disposed corresponding to one main cover body (Fig. 5, insulation sheet 70)
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify the secondary battery of Minamigata, wherein each electrode assembly corresponds to one main cover body, by including a plurality of electrode assemblies, as taught by Lee, with a reasonable expectation that such a modification would increase the capacity of the battery.  
Regarding claim 11, Minamigata discloses an embodiment wherein the case comprises a bottom plate which is disposed opposite to the cap plate and a sidewall which surrounds the bottom plate and is connected to the bottom plate and the cap plate (Fig. 8, bottom plate 12a, sidewall 12), wherein the opening is formed by one end of the sidewall away from the bottom plate (Fig. 8). 
Regarding claim 12, modified Minimigata as asserted above teaches that the insulating member is formed as a flexible sheet-like (fixing tape of Choi) member, and the insulating member is adhesively connected to the electrode assembly (fixing tape of Choi).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Minamigata (JP 2014149933) in view of Choi (US 20110076533 A1) and Lee (US 20190363316 A1) as applied to at least claim 1 above, and further in view of Schneider (US 20170331078 A1).
Regarding claim 16, modified Minamigata does not disclose a battery pack, a housing having a receiving chamber, a battery module, or a plurality of secondary batteries. 
In the same field of endeavor, Schneider disclose an analogous art of a battery (Fig 2, [0035], cells 20) with a case (Fig 2, [0035], housing 22), cap assembly (Fig 2, [0036], end 20), and vent (Fig 2, [0064], gas relief valve 36), with an insulating member between the electrode assembly and vent (Fig 2, [0064], insert 40). Schneider further discloses a battery pack (Fig 1, [0035], battery pack 1), a housing having a receiving chamber (Fig 1, [0035], battery pack housing 2); and a battery module disposed in the receiving chamber (Fig. 1, [0035], battery module 8), wherein the battery module comprises a plurality of secondary batteries (Fig 1, [0035], cells 20). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to dispose a plurality of the secondary batteries of modified Minamigata in a battery module, in a receiving chamber of a battery pack housing, as taught by Schneider, with a reasonable expectation that such an arrangement would have a higher capacity than the single battery of modified Minamigata.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729